DETAILED ACTION
Response to Amendments
The amendments filed on January 14, 2022 have been entered. Accordingly, claims 2-3 and 8 have been canceled, and claims 1, 4-7 and 9-12 are currently pending in this application. Applicant’s amendments have corrected the previous claim objections and § 112(b) rejections, made of record in the Non-Final Office action mailed on October 14, 2021, and therefore, said objections and rejections have been withdrawn.
Claim Objections
Claim 1 is objected to for reciting “the first processing chamber”, in line 7 of the claim, without proper antecedent basis. The aforementioned phrase should be amended to instead recite --the processing chamber--.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bellomare et al. (US 20210204564 A1), herein Bellomare, in view of Darrow et al. (US 4185369 A), herein Darrow.
As per claim 1, Bellomare discloses a machine (10) for making liquid or semi-liquid food products (see at least paragraph 1), comprising: a first processing container (13) for processing a liquid or semi-liquid base product (see at least figure 3 and paragraph 53), the first processing container (13) including a hollow element (24) having a cavity (space for 11) defining a processing chamber (as shown in at least figure 4) of the first processing container (13); a stirrer (18) positioned in the first processing chamber (as shown in at least figure 3) for mixing the liquid or semi-liquid base product in the first processing chamber (see at least paragraph 62); a thermal system (20 and related components) comprising; the hollow element (24); a heat exchanger (23), thermally connected to the hollow element (as shown in figures 3 and 4); wherein the hollow element (24) extends along an axis (“X”; see figure 4) and includes at least one groove (see at least paragraph 60) formed in an external surface of the hollow element (evident from figures 3 and 4), the at least one groove defining a path extending along the axis (“X”) to surround the hollow element (as described in at least paragraph 60, and as shown in figures 3 and 4); and at least one duct (25) disposed inside the at least one groove (see figures 3 and 4); wherein the at least one duct (25) is defined by a pipe having adjacent branches (see at least paragraphs 57, 59 and 60; see also figures 3 and 4 ).
However, Bellomare may not explicitly disclose wherein the adjacent branches are connected by a brazed seam. 
On the other hand, Darrow, directed to a brazed heat exchanger, discloses wherein adjacent branches of a pipe (24) are connected by a brazed seam (27a; see at least figure 3).
1 
As per (1), Darrow teaches permanently affixing a heat exchanger tube (24) to a groove (16) via brazing (see column 3, lines 53-56). Namely, Darrow discloses using a filler material (27) that is used to braze the tubes (24) within the grooves (16) so as to permanently secure the tubes in place (see column 3, line 57 through column 4, line 8). Moreover, one of ordinary skill in the art would recognize that brazing metal heat exchanger pipes aids in increasing the amount of heat transfer, given the thermally conductive properties of the brazing material (see column 4, lines 2-5). As per (2), one of ordinary skill in the art would recognize that since the prior art of Darrow has successfully implemented its own teachings with regards to the brazed seam, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Bellomare. Said reasonable expectation of success is apparent from the fact that both Bellomare and Darrow are analogous to each other, as well as are analogous to the claimed invention, by virtue of being within the same field of endeavor (i.e. heat exchanger systems). Thus, one of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Bellomare and to have modified them with the teachings of Darrow, by having the adjacent branches connected by a brazed seam, in order to permanently affix the pipes while increasing an overall amount of heat exchange, as similarly suggested by Darrow, without yielding unpredictable results.
As per claim 4, Bellomare as modified discloses wherein the thermal system (20 of Bellomare) further comprises a compressor (22 of Bellomare), a pressure reducing valve (“expansion member” described in paragraph 56 of Bellomare) and a further heat exchanger (21 of Bellomare).  
As per claim 5, Bellomare as modified disclsoes wherein the pipe is a bent (i.e. coiled), hollow pipe (evident from figures 3 and 4, and paragraphs 57, 59 and 60 of Bellomare).  
As per claim 6, Bellomare as currently modified may not explicitly disclose wherein the pipe is a hollow, metal pipe.  
On the other hand, Darrow discloses wherein the pipe (24) is a hollow, metal pipe (made of 347 stainless steel; see column 3, lines 39-46).
2 
As per (1), Darrow teaches that using a metal, such as 347 stainless steel, for the pipes allows for withstanding erosion and corrosion (see column 3, lines 31-34) while also providing optimal heat transfer as well as a good metallurgical bond between the elements (see column 3, lines 39-41). Moreover, it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.3 As per (2), one of ordinary skill in the art would recognize that since the prior art of Darrow has successfully implemented its own teachings with regards to the stainless steel pipes, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Bellomare. Said reasonable expectation of success is apparent from the fact that both Bellomare and Darrow are analogous to each other, as well as are analogous to the claimed invention, by virtue of being within the same field of endeavor (i.e. heat exchanger systems). Thus, one of ordinary skill in the art would recognize that the teachings of the prior art are compatible and 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Bellomare and to have modified them with the teachings of Darrow, by having the pipe be a hollow, metal pipe, in order to withstand corrosion and provide optimal heat transfer, as similarly suggested by Darrow, without yielding unpredictable results.
As per claim 7, Bellomare as currently modified may not explicitly disclose wherein the pipe is a hollow pipe made of copper, aluminum or steel.  
On the other hand, Darrow discloses wherein the pipe is a hollow pipe (24) made of steel (347 stainless steel; see column 3, lines 39-46).
Furthermore, it has been held that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is a support for a conclusion of obviousness which is consistent with the proper "functional approach" to the determination of obviousness as laid down in Graham, if the following findings can be articulated: (1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings; (2) a finding that there was reasonable expectation of success; and (3) 4 
As per (1), Darrow teaches that using a metal, such as 347 stainless steel, for the pipes allows for withstanding erosion and corrosion (see column 3, lines 31-34) while also providing optimal heat transfer as well as a good metallurgical bond between the elements (see column 3, lines 39-41). Moreover, it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.5 As per (2), one of ordinary skill in the art would recognize that since the prior art of Darrow has successfully implemented its own teachings with regards to the stainless steel pipes, there would also be a reasonable expectation of success if said teachings were to be incorporated into the teachings of Bellomare. Said reasonable expectation of success is apparent from the fact that both Bellomare and Darrow are analogous to each other, as well as are analogous to the claimed invention, by virtue of being within the same field of endeavor (i.e. heat exchanger systems). Thus, one of ordinary skill in the art would recognize that the teachings of the prior art are compatible and combinable, without yielding unpredictable results. As per (3), one of ordinary skill in the art, when considering the aforementioned evidence, would comprehend that the prior art teachings of Bellomare may be significantly improved by incorporating the prior art teachings of Darrow, since the teachings of Darrow serve to complement the teachings of Bellomare by virtue of suggesting a suitable material that withstands corrosion and erosion, while providing for optimal heat transfer.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Bellomare and to have modified them with the teachings of Darrow, by having the pipe be a hollow pipe made of steel, in order to 
As per claim 9, Bellomare as modified discloses wherein the pipe has a substantially circular cross section (evident from at least figures 3 and 4 of Bellomare).  
As per claim 12, Bellomare as modified discloses wherein the path is a helical path (i.e. coiled; see paragraphs 57, 59 and 60 of Bellomare).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bellomare (US 20210204564 A1) as modified by Darrow (US 4185369 A), as applied to claim 9 above, and further in view of Ugajin (US 20170284712 A1).
As per claim 10, Bellomare may not explicitly disclose wherein the pipe has an internal diameter of between 2 and 12 mm.
On the other hand, Ugajin, directed to a refrigeration system, discloses an evaporator with a diameter equal to or smaller than 7 mm (see claim 10). 
Moreover, it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and wherein the claimed device does not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.6 In the instant case, the prior art of Bellomare is silent as to the relative dimensions of the diameter of the duct, whereas the prior art of Ugajin discloses the claimed relative dimensions. One of ordinary skill in the art would recognize from both prior art teachings that a heat exchanger may be designed with the claimed relative dimensions, without changing the principles of operation of the evaporator. In other words, the heat exchanger will continue to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Bellomare and to have modified them with the teachings of Ugajin, by having the pipe with an internal diameter of between 2 and 12 mm, as a matter of changing relative dimensions of the duct, without yielding unpredictable results.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bellomare (US 20210204564 A1) as modified by Darrow (US 4185369 A), as applied to claim 1 above, and further in view of Wadle et al (US 20120104046 A1), herein Wadle.
	As per claim 11, Bellomare may not explicitly disclose wherein the pipe has a wall thickness of between 0.5 and 2 mm.
	On the other hand, Wadle, directed to a semi-frozen product dispensing apparatus, discloses wherein an evaporator duct has a wall thickness of 1.425 mm (see paragraph 5).
Moreover, it has been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and wherein the claimed device does not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.7 In the instant case, the prior art of Bellomare is silent as to the relative dimensions of the wall thickness of the duct, whereas the prior art of Wadle discloses the claimed relative dimensions. One of ordinary skill in the art would recognize from both prior art teachings that an evaporator may be designed with the claimed relative dimensions, without changing the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have taken the teachings of Bellomare and to have modified them with the teachings of Wadle, by having the duct with wall thickness of between 0.5 and 2 mm, as a matter of changing relative dimensions of the duct, without yielding unpredictable results.
Response to Arguments
Applicant’s arguments, see pages 7-8 of the Remarks, filed on January 14, 2022, with respect to the rejection of at least claim 1 have been fully considered and are persuasive. Namely, Applicant persuasively argues that the prior art of Hiramatsu does not anticipate the claimed invention, as currently recited in at least claim 1, since Hiramatsu fails to teach, inter alia, the grooves formed in the external surface of the evaporator housing. Therefore, the prior art rejections made of record on October 14, 2021 have been withdrawn. 
However, it should be noted that the amendments to the claims have required further search and/or consideration thereof, resulting in a new ground of rejection. The new rejection relies on teachings from Bellomare and Darrow to teach the amended and/or argued claim features. Since Applicant has not yet presented arguments and/or evidence against the newly cited references, the claims are still considered unpatentable over the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 





/MIGUEL A DIAZ/            Examiner, Art Unit 3763                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 2143.
        2 See MPEP § 2143.
        3 See MPEP § 2144.07.
        4 See MPEP § 2143.
        5 See MPEP § 2144.07.
        6 See MPEP § 2144.04 (IV) (A).
        7 Id.